



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Tatton, 2014 ONCA 273

DATE: 20140408

DOCKET: C57550

Goudge, van Rensburg and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Paul Francis Tatton

Respondent

Randy Schwartz, for the appellant

J. Douglas Grenkie Q.C. and William J. Webber, for the
    respondent

Heard: January 20, 2014

On appeal from the acquittal entered on July 29, 2013, by
    Justice
Wolfram

Tausendfreund
    of the Superior Court of Justice, sitting without a jury.

Pardu J.A.:

[1]

The Crown appeals from the acquittal of the respondent on a charge of
    arson. It submits that the trial judge erred in considering evidence that the
    respondent was intoxicated when he caused a fire at his ex-girlfriends house.
    It submits that, because arson is an offence of general intent, evidence of
    intoxication was inadmissible for the purpose of determining whether the
    respondent had the intent to commit this offence.

[2]

For the reasons that follow, I would dismiss the appeal. In my view, the
    trial judge did not err in considering evidence of the respondents
    intoxication to assess whether the Crown had proven that the accused had the
    mental state necessary for arson.

A.

FACTS

[3]

The respondent was living in a guest room at his ex-girlfriends home in
    Brockville. He had difficulty coming to terms with the fact that their
    relationship had ended. On September 24, 2010, she told him that she was
    leaving to visit some friends in Kingston. The respondent, jealous and upset,
    left her a series of agitated and aggressive voice messages after she left. He
    drank heavily. At some point in the evening, he passed out.

[4]

When he woke up, he decided to cook some bacon. He put some oil in a pan
    and placed it on the stove. He set the stove on high, though he testified
    that he thought he had set the stove on low or simmer. After turning the
    stove on, he went to Tim Hortons. He came back fifteen to twenty minutes later
    to find that the house was on fire. He called the fire department.

[5]

The home and its contents were completely lost in the fire. Fire
    investigators concluded that the fire originated in the kitchen, that it had
    not resulted from any electrical or power failure or from any problem with the
    stove, that the first fuel ignited in the house was vegetable oil, and that
    several pieces of furniture had been turned over, toppled, moved around or
    broken before the fire started.

[6]

The respondent was arrested and charged with arson contrary to s. 434 of
    the
Criminal Code
, R.S.C. 1985, c. C-46. Arson occurs when a person
    intentionally or recklessly causes damage by fire or explosion to the
    property of another.

B.

The Trial
    Decision

[7]

At trial, the respondent raised the defence of accident. The respondent
    argued that he did not intend or foresee the consequences of turning the stove
    on and leaving it unattended. There was evidence that the respondent was
    intoxicated when he caused the fire.

[8]

The trial judge was satisfied beyond a reasonable doubt that the house
    was the property of the respondents ex-girlfriend, that the ignition of the
    oil in the frying pan caused the fire, and that the stove had been left on
    high.

[9]

The trial judge went on to consider whether the respondent intentionally
    or recklessly caused the fire. He considered the defence of accident raised by
    the respondent at trial. He also found that the respondent was strongly under
    the influence of alcohol when he caused the fire. He noted that he was
    entitled to consider this fact only if arson was classified as a specific
    intent offence, stating as follows:

In my view, [whether] a charge of arson under s. 434 of the
    Criminal Code of Canada [is] either a general intent or a specific intent
    charge depends entirely on the circumstances and the fact of how the fire
    started.  A fire might be started with a match and obvious combustible material
    such as paper, or gasoline.  If damage then results, a charge of arson based on
    such facts would likely be a general intent offence.  However, [where] the
    start of the fire is more nuanced, it may well be that the trier of fact might
    conclude that in such circumstances the charge of arson might be seen as a specific
    intent offence.  The question in the latter case then becomes whether the
    drunkenness of the accused is such that it raised a reasonable doubt whether he
    or she had the necessary mental capability to connect the dots such that the
    actions in question would likely cause damage to property.

[10]

The
    trial judge concluded that arson was a specific intent offence in the
    circumstances of this case, and that he could therefore consider evidence of
    the respondents intoxication. He expressed doubt that the respondent had the
    ability to connect the dots that fire would be the likely outcome of his
    actions, and that he would have deliberately set the fire knowing that his
    own personal belongings would likely also be destroyed in the process.

[11]

He
    concluded that he was not satisfied beyond a reasonable doubt that the
    respondent left the stove on high either intentionally or recklessly. As a
    result, he acquitted the respondent.

C.

Issues

[12]

The
    Crown submits that the trial judge erred in law in two respects:

1. By
    concluding that arson was an offence of specific intent; and

2. By
    treating the question of whether arson was an offence of specific or general intent
    as a question of fact.

[13]

Because
    the Crown requests that the acquittal be set aside and a new trial ordered, it
    must also demonstrate that the errors alleged can reasonably be thought to have
    had a material bearing on the acquittal.

[14]

The
    respondent agrees that the trial judge made both of the errors alleged by the
    Crown, but argues that, because the trial judges acquittal was based on the
    defence of accident rather than a defence of drunkenness, these errors cannot
    reasonably be thought to have had a material bearing on the acquittal.

D.

Analysis

(1)

Did the trial judge err in categorizing arson as a specific intent offence?

[15]

The
    classification of an offence as one of general or specific intent depends on
    the elements of that offence. I therefore begin by setting out the elements of
    arson, as defined in s. 434 of the
Criminal Code
. I then review the
    history of the jurisprudence on the admissibility of evidence of voluntary
    intoxication, which I proceed to apply to the offence at issue here.

[16]

For
    the reasons that follow, I agree with the trial judge that arson is an offence
    of specific intent, and that he was therefore entitled to consider evidence of
    the respondents intoxication. I would therefore dismiss this ground of appeal.

(a)

The elements of arson

[17]

Section
    434 of the
Criminal Code
provides:

Every person who intentionally or recklessly causes
    damage by fire or explosion to property that is not wholly owned by that person
    is guilty of an indictable offence and liable to imprisonment for a term not
    exceeding fourteen years.

[18]

I
    begin with the presumption that Parliament intends crimes to have a subjective
    fault element:
R. v. A.D.H
., 2013 SCC 28, 358 D.L.R. (4th) 1, at para.
    23. There the Supreme Court reiterated the views of Dickson J. in
R. v. Pappajohn,
[1980] 2 S.C.R. 120, at pp. 138-39:

There rests now, at the foundation of our system of criminal
    justice, the precept that a man cannot be adjudged guilty and subjected to
    punishment, unless the commission of the crime was voluntarily directed by a
    willing mind. Parliament can, of course, by express words, create criminal
    offences for which a guilty intention is not an essential ingredient.  Equally,
mens rea
is not requisite in a wide category of statutory offences
    which are concerned with public welfare, health and safety.  Subject to these
    exceptions,
mens rea
, consisting of some positive states of mind, such
    as evil intention, or knowledge of the wrongfulness of the act, or reckless
    disregard of consequences, must be proved by the prosecution.

[19]

That
    presumption is borne out by the language of s. 434, which requires that the
    accused have intentionally or recklessly caused damage to property by fire or
    explosion.

[20]

Recklessness
    in the criminal law context amounts to more than civil negligence,
    forgetfulness or absentmindedness. As observed in
R. v. Sansregret
,
    [1985] 1 S.C.R. 570, at pp. 581-82:

Negligence, the failure to take reasonable care, is a creature
    of the civil law and is not generally a concept having a place in determining
    criminal liability. Nevertheless, it is frequently confused with recklessness
    in the criminal sense and care should be taken to separate the two concepts. Negligence
    is tested by the objective standard of the reasonable man. A departure from his
    accustomed sober behaviour by an act or omission which reveals less than
    reasonable care will involve liability at civil law but forms no basis for the
    imposition of criminal parties. In accordance with well-established principles
    for the determination of criminal liability, recklessness, to form a part of
    the criminal mens rea, must have an element of the subjective. It is found in
    the attitude of one who, aware that there is danger that his conduct could
    bring about the result prohibited by the criminal law, nevertheless persists,
    despite the risk. It is, in other words, the conduct of one who sees the risk
    and who takes the chance. It is in this sense that the term recklessness is
    used in the criminal law and it is clearly distinct from the concept of civil
    negligence.

[21]

In
R. v. S.D.D.
, 2002 NFCA 18, 211 Nfld. & P.E.I.R. 157, Wells C.J.N.
    confirmed this application of the
Sansregret
test to the offence of
    arson, at para. 25:

[I]t is clear that the
mens rea
specified by
    Parliament in those sections is subjective. To quote McIntyre J. in
Sansregret,
recklessness, to form a part of the criminal
mens rea
, must have
    an element of the subjective. I conclude, therefore, that absent proof of a
    specific intent to cause damage by fire to the property specified, an accused
    can only be found guilty of arson, contrary to either s. 433 or 434, upon proof
    that the accused actually knew that damage by fire to the property specified
    was the probable consequence of the actions the accused proposed to take, and
    the accused proceeded to take the actions in the face of the risk.

[22]

In
    addition, the physical act that causes the damage must be the voluntary act of
    the accused. Conviction of a criminal offence for an act which is not the
    voluntary act of the accused violates s. 7 of the
Canadian Charter of
    Rights and Freedoms
:
R. v. Daviault
, [1994] 3 S.C.R. 63, at p.
    103.

[23]

To
    summarize, to prove that an accused committed arson under s. 434 of the
Criminal
    Code
, the Crown must prove firstly that the act causing damage by fire or
    explosion was the voluntary act of the accused, and secondly that the accused either
    intended to cause damage by fire or explosion or was reckless as to whether
    damage by fire or explosion would occur.

(b)

The admissibility of evidence of voluntary intoxication

[24]

Accident
    in the criminal law context can mean either that the
actus reus
was
    not intended, or that the consequences were unintended, that is to say the
    accused lacked the
mens rea
for the offence:
R. v. Mathisen
,
    2008 ONCA 747, 239 C.C.C. (3d) 63, at para. 70.

[25]

What
    result then, when intoxication affects the accuseds faculties, and thus may have
    been a factor in the incident from which the charge arises?

[26]

I
    begin my analysis with
R. v. George
, [1960] S.C.R. 871. There, the
    court had to consider whether evidence of intoxication could be admitted to
    show that the accused lacked the mental state required for assault. Fauteux J. drew
    a distinction between offences of general intent and specific intent, stating,
    at p. 877:

In considering the question of
mens rea
, a distinction
    is to be made between (i) intention as applied to acts considered in relation
    to their purposes and (ii) intention as applied to acts considered apart from
    their purposes. A general intent attending the commission of an act is, in some
    cases, the only intent required to constitute the crime while, in others, there
    must be, in addition to that general intent, a specific intent attending the
    purpose for the commission of the act.

[27]

Fauteux
    J. concluded that while evidence of intoxication could be admitted to show that
    the accused lacked the mental state to commit a specific intent offence, it
    generally could not be admitted to show that the accused lacked the mental
    state to commit a general intent offence like assault.

[28]

He
    concluded, at p. 879, that the accuseds drunkenness was not of a degree to negative
    the general intent required for assault:

Hence, the question is whether, owing to drunkenness,
    respondent's condition was such that he was incapable of applying force
    intentionally. I do not know that, short of a degree of drunkenness creating a
    condition tantamount to insanity, such a situation could be metaphysically
    conceived in an assault of the kind here involved. It is certain that, on the
    facts found by the trial Judge, this situation did not exist in this case.

[29]

Ritchie
    J. expressed the difference between offences of general and specific intent
    differently, at p. 890:

In considering the question of
mens rea,
a distinction
    is to be drawn between intention as applied to acts done to achieve an
    immediate end on the one hand and acts done with the specific and ulterior
    motive and intention of furthering or achieving an illegal object on the other
    hand. Illegal acts of the former kind are done intentionally in the sense
    that they are not done by accident or through honest mistake, but acts of the
    latter kind are the product of preconception and are deliberate steps taken
    towards an illegal goal. The former acts may be the purely physical products of
    momentary passion, whereas the latter involve the mental process of formulating
    a specific intent. A man, far advanced in drink, may intentionally strike his
    fellow in the former sense at a time when his mind is so befogged with liquor
    as to be unable to formulate a specific intent in the latter sense. The offence
    of robbery, as defined by the
Criminal Code,
requires the presence of
    the kind of intent and purpose specified in ss. 269 and 288, but the use of the
    word intentionally in defining common assault in s. 230(a) of the
Criminal
    Code
is exclusively referable to the physical act of applying force to the
    person of another.

[30]

The
    Supreme Court applied
R. v. George
in
R. v. Leary
, [1978] 1
    S.C.R. 29. Pigeon J., writing for the majority, concluded that rape was an
    offence of general intent, but at the same time indicated, at p. 60:

Even if it could be considered that there was
    some slight evidence of absence of intent due to impairment of the mind by
    drink, I would nevertheless hold in this case that there was no miscarriage of
    justice. It is clear that the accused deliberately chose to submit to the jury
    a defence of consent based on his statement to the police in which he admitted
    the fact of intercourse. An accused cannot very well at the same time ask the
    jury to believe his statement that the complainant did consent if, at the same
    time, he says he was so drunk as not to know what he was doing
.

He went on to indicate that the defence of drunkenness
    advanced by the accused at trial was so weak that it was not appropriate to
    order a new trial.

[31]

Dickson
    J. for the dissenting minority was of the view that the distinction between
    offences of general and specific intent served no useful purpose and that
    evidence of intoxication should be left to the jury to consider with all of the
    other evidence in assessing whether the Crown had proven all of the elements of
    the offence. He reasoned as follows, at p. 34:

When, in the exercise of the power of free
    choice, a member of society chooses to engage in harmful or otherwise
    undesirable conduct proscribed by the criminal law, he must accept the
    sanctions which that law has provided for the purpose of discouraging such
    conduct. Justice demands no less. But, to be criminal, the wrong-doing must
    have been consciously committed. To subject the offender to punishment, a
    mental element as well as a physical element is an essential concomitant of the
    crime. The mental state basic to criminal liability consists in most crimes in
    either (a) an intention to cause the
actus reus
of
the crime,
i.e.
an intention to do the
    act which constitutes the crime in question, or (b) foresight or realization on
    the part of the person that his conduct will probably cause or may cause the
actus
    reus,
together with assumption of or indifference to a risk,
    which in all of the circumstances is substantial or unjustifiable. This latter
    mental element is sometimes characterized as recklessness.

The burden of proving all of the elements in the
    definition of the crime charged, including the mental element, is always upon
    the Crown. The presence or absence of evidence of intoxication in no way
    affects that burden.

[32]

He noted, at p. 44, that allowing the trier of fact to consider
    evidence of intoxication would not automatically mean that an accused person
    could avoid criminal liability through intoxication:

[I]
t is generally recognized that the usual
    effect of drinking is merely to remove self-restraints and inhibitions and
    induce a sense of self-confidence and, perhaps, aggressiveness. If the accused
    was drunk at the time of the alleged offence but it is proved that he did the
    act intentionally or recklessly, it is irrelevant that but for the drinking he
    would never have done the act. The intent or recklessness, constituting the
    necessary mental element, is present and the fact that, by reason of drink, his
    judgment and control relaxed so that he more readily gave way to his
    instinctual drives, avails him nothing.

[33]

However, where the intoxication is of such a degree that it affected the
    accuseds ability to foresee the likely consequences of his or her actions,
    Dickson J. was of the view that this evidence should be considered in
    determining whether that accused acted recklessly (p. 46):

Recklessness
in a legal sense imports foresight. Recklessness
    cannot exist in the air; it must have reference to the consequences of a
    particular act. In the circumstances of a particular case, the ingestion of
    alcohol may be sufficiently connected to the consequences as to constitute
    recklessness in a legal sense with respect to the occurrence of the prohibited
    act. But to say that everyone who gets drunk is thereby reckless and therefore
    account-able is to use the word reckless in a non-legal sense and, in effect,
    in the case of an intoxicated offender, to convert any crime into one of
    absolute or strict liability.

[34]

The
    debate over differences between offences requiring proof of specific intent and
    those of general intent and the relevance of intoxication, continued in
R.
    v. Bernard
, [1988] 2 S.C.R. 833. All agreed that the distinction may not
    be logically defensible and that it had produced illogical results, but
    McIntyre J. concluded that policy reasons justified the continued application
    of this approach, and that sexual assault causing bodily harm was an offence of
    general intent:
R. v. Bernard
, at pp. 879-880.

[35]

He held that the distinction did not affect the Crowns
    obligation to prove the
mens rea
of a general intent offence, but that
mens rea
could be inferred from voluntary actions of the accused; or,
    where evidence is raised showing that the accused acted involuntarily, proof of
    voluntary intoxication could substitute for the proof that the accused acted
    voluntarily:
R. v. Bernard
, at pp. 878-79.

[36]

Dickson
    C.J., in dissent, criticized the effect of the distinction between general and
    specific intent. He would have held that the
Leary
rule infringed ss.
    7 and 11(d) of the
Charter
and was not justified under s. 1. He noted,
    at pp. 854-55:

In general intent offences, the jury is to be
    instructed to excise from their minds any evidence of drunkenness with the
    result that the Crown, because the accused is intoxicated, is relieved of
    proving
mens rea
, thereby placing the
    intoxicated person in a worse position than a sober person. Alternatively, the
    jury is required to examine the mental state of the accused, without reference
    to the alcohol ingested, and consequently find a fictional intent. In my view,
    imposition of this form of absolute liability goes well beyond what is required
    to protect the public from drunken offenders. As I have already indicated,
    striking down the artificial rule which precludes the trier of fact from
    considering evidence of intoxication in relation to
mens rea
has not produced an increase in the threat to public safety from
    drunken offenders in Australia, and there is no evidence to suggest that it
    would do so in Canada.

[37]

In
    addition, he expressed concern that the distinction unnecessarily and unduly
    complicates the jurys task:
R. v. Bernard
, at p. 857.

[38]

Finally,
    in
R. v. Daviault
, the Supreme Court maintained the distinction
    between general and specific intent offences but rejected the view that
    voluntary intoxication could substitute for the
mens rea
required for
    assault. The court held that evidence of extreme intoxication showing that the
    accused acted involuntarily should be considered by the trier of fact:
R.
    v. Daviault
, at p. 87.

[39]

In
    reaching this conclusion, the majority adopted the view expressed in
R. v.
    Whyte
, [1988] 2 S.C.R. 3, at pp. 18-19, that only if the existence of the
    substituted fact leads inexorably to the conclusion that the essential element exists,
    with no other reasonable possibilities will the statutory presumption be
    constitutionally valid. (
Whyte
involved the statutory presumption of
    care and control of a motor vehicle based on occupancy of the drivers seat.)

(c)

The classification of arson

[40]

With
    this jurisprudential history in mind, I turn then to an examination of the
    offence charged here: arson contrary to s. 434 of the
Criminal Code
,
    where a person intentionally or recklessly causes damage by fire to property. As
    the point of departure, the offence is defined by reference to the mental
    element of intention or recklessness.

[41]

The
    offence of arson is different from assault in that while it is difficult to
    imagine (apart from cases of insanity or automatism) how someone who punched
    another in the face or had sexual intercourse with someone without consent did
    so accidentally or involuntarily, accidental damage to property by fire is all
    too common.

[42]

If
    a fire results after a person does something while intoxicated, it would not
    necessarily follow that the person intended to set fire to their home, or
    foresaw that a fire would result. In my view, the defence of accident should
    not be constrained, or effectively foreclosed, by a rule that prevents the
    trier of fact from considering evidence of consumption of alcohol. As a
    practical matter, it would be unreasonable and unnecessarily complicated to ask
    a jury to compartmentalize their thinking by excluding from their consideration
    the effects of alcohol and answer a hypothetical question as to what the
    accuseds intent or mental state would have been but for the consumption of
    alcohol.

[43]

In
    some cases, excessive consumption of alcohol may support a finding of
    recklessness. As Dickson J. observed in
Leary
, at p. 46, [i]n the
    circumstances of a particular case, the ingestion of alcohol may be
    sufficiently connected to the consequences as to constitute recklessness in a
    legal sense with respect to the occurrence of the prohibited act. Surely
    voluntary intoxication would be relevant to those circumstances.

[44]

The
    view that s. 434 is not intended to cover accidental fires, even accidental fires
    set by those under the influence of alcohol, is supported by the existence of
    the offence of arson by negligence in s. 436 of the
Criminal Code
:

(1) Every person who owns, in whole or in part, or
    controls property is guilty of an indictable offence and liable to imprisonment
    for a term not exceeding five years where, as a result of a marked departure
    from the standard of care that a reasonably prudent person would use to prevent
    or control the spread of fires or to prevent explosions, that person is a cause
    of a fire or explosion in that property that causes bodily harm to another
    person or damage to property.

(2) Where a person is
    charged with an offence under subsection (1), the fact that the person has
    failed to comply with any law respecting the prevention or control of fires or
    explosions in the property is a fact from which a marked departure from the
    standard of care referred to in that subsection may be inferred by the court.

[45]

Other
    appellate courts have concluded that the effects of consumption of alcohol are
    relevant to a consideration as to whether the accused had the intention to
    commit similar offences. In
R. v. Swanson
(1989), 48 C.C.C. (3d) 316
    (Y.T.C.A.), the accused was charged with having wilfully caused a fire causing
    damage to property. Wilfully was a defined term in this context, and the court
    concluded that the Crown had to establish that the accused caused the occurrence
    of an event knowing that the act or omission will probably cause the
    occurrence of the event and being reckless whether the event occurs or not.
    The court held this was an offence of specific intent and that the trial judge
    erred in failing to consider the accuseds drunkenness.

[46]

Similarly,
    in
R. v. Hudson
(1993), 88 Man. R. (2d) 150 (C.A.), the accused was
    charged with arson involving a dwelling house. The Crown alleged that she
    intentionally or recklessly caused damage by fire to the home, after she set a
    quilt on fire, and the fire spread and burned down the house. The trial judge
    concluded that the offence was a crime of general intent and that the defence
    of intoxication does not constitute a defence to the charge. The Court of
    Appeal disagreed and indicated, at para. 13:

Not all offences can be or need be neatly categorized as
    offences of specific or general intent. On the facts of this case, whether s.
    433 constitutes an offence of specific or of general intent was not the
    question for determination. The property to which the appellant actually set
    fire was the quilt. In order for the appellant to have been found guilty of the
    offence under s. 433(a), it was necessary for the trial judge to find as a fact
    that, by setting fire to the quilt, the appellant intentionally or recklessly
    damaged Mr. Dumonts home, the finding that she deliberately set fire to the
    quilt was not enough. Because she had not set fire directly to the property
    that was inhabited or occupied, the trial judge was required to take one
    additional step and to determine whether by setting the fire as she did, the
    appellant intended or should have anticipated the resulting damage.
    Intoxication, on these facts, with this charge, may have been a relevant
    factor.

[47]

If
    one were to apply the test set out in
R. v. George
, it would seem apt
    to describe arson as an offence requiring a specific intent  as requiring more
    than a voluntary act with an immediate end. It requires an awareness of the
    more distant consequences of that act, and a conscious decision to proceed in
    the face of those consequences. Many ordinary household activities, such as
    placing a pan on a stove burner, smoking a cigarette, or lighting a candle,
    cause fires. These activities, undertaken intentionally, should only attract
    criminal conviction for arson when they are done with the specific and
    ulterior motive and intention of furthering or achieving an illegal object (
R.
    v. George
, at p. 890) or recklessly, with subjective knowledge that damage
    by fire will probably result.

[48]

Unlike
    a punch in the face, where it is quite self-evident that a person intended to
    apply force, some of the ordinary household activities described do not lead
    inevitably to the conclusion that the person intended to cause damage by fire
    or was reckless as to whether such damage would occur.

[49]

In
R. v. Bernard
, at p. 880, McIntyre J. supported his conclusion that
    voluntary drunkenness was no defence to assault on the ground that [i]ntoxication,
    whether by alcohol or drugs, lies at the root of many if not most violent
    assaults: intoxication is clearly a major cause of violent crime. But there is
    no basis here to say that household fires generated by ordinary household
    activities which get out of control are similarly associated with intoxication.
    When the amendments to the
Criminal Code
were introduced to bring the
    present versions of arson (s. 434), and criminally negligent arson (s. 436)
    into force, the Minister of Justice remarked in the House of Commons:

I rise today to speak on a subject of concern to many
    Canadians. I think all of us know what a terrible destructive force fire can be
    when it occurs. Fires cause death, injury and property damage every day in this
    country. Most are the results of accident or carelessness, but some are
    deliberately, recklessly or negligently caused by someone.

House of Commons Debates
, 34th Parl., 2d
    Sess., Vol. 6 (15 February 1990), at p. 8371 (Hon. Doug Lewis).

[50]

This
    is important for two reasons. Firstly, this passage recognizes that most fires
    result from accidents or carelessness, not criminal misconduct. Secondly, this
    demonstrates that there was an intention to distinguish between intentional,
    recklessness and negligent fires. The Minister continued, at p. 8373:

Even though it is important to retain an offence of negligent
    arson in the Code, it was important to reformulate it and the presumptions
    which underpin it so as to minimize any possibility that the offence might be
    found contrary to the Canadian Charter of Rights and Freedoms. We have done that
    in Section 436.

[51]

In
    the present appeal, the Crown relied on
R. v. Muma
(1989), 51 C.C.C.
    (3d) 85 (Ont. C.A.) as authority that arson is a general intent offence, and
    that intoxication is irrelevant. In that case the accused was charged with
    unlawful act murder and the underlying act was arson as defined by s. 389 of
    the
Criminal Code
, which read:

(1) Everyone who wilfully sets fire to

(a) a building or structure, whether completed or
    not,

(b) a stack of vegetable produce or of mineral or vegetable
    fuel,

(c) a mine,

(d) a well of combustible substance,

(e) a vessel or aircraft, whether completed or
    not,

(f) timber or materials placed in a shipyard for
    building, repairing or fitting out a ship,

(g) a military or public stores or munition of
    war,

(h) a crop, whether standing or cut down, or

(i) any wood, forest, or natural growth, or any
    lumber, timber, log, float, boom, dam or slides,

is guilty of an indictable offence and is liable to
    imprisonment for fourteen years.

[52]

Wilfully
    was also defined by s. 386(1):

Every one who causes the occurrence of an event by
    doing an act or by omitting to do an act that that it is his duty to do,
    knowing that the act or omission will probably cause the occurrence of the
    event and being reckless whether the event occurs or not, shall be deemed, for
    the purposes of this Part, wilfully to have caused the occurrence of the event.

[53]

Relying
    on
R. v. Schmidtke
(1985), 19 C.C.C. (3d) 390 (Ont. C.A.), this court
    held that evidence of intoxication was irrelevant to recklessness although it
    would have been relevant to the question of whether the fire was intentionally
    set.
R. v. Schmidtke
was decided before
R. v. Sansregret
made
    it clear that subjective foresight was a necessary ingredient of recklessness. In
R. v. Schmidtke
, the court held that mischief was akin to an assault
    and that the requisite mental element could be established by a general intent
    to destroy or damage property without proof of specific intent.

[54]

In
    the case at hand the statutory landscape is different in two ways from that
    described in
R. v. Muma
. Since
R. v. Muma
, arson has been
    differently defined and the offence of negligent arson has been refined in the
Criminal
    Code.

[55]

A
    conviction for criminal negligence requires conduct amounting to a marked
    departure from the conduct of a reasonably prudent person and does not focus on
    the subjective state of mind of the accused:
R. v. Beatty
, 2008 SCC 5,
    [2008] 1 S.C.R. 49, at paras. 36-40.

[56]

The
    differences between subjective and objective
mens rea
were highlighted
    in
R. v. Creighton
, [1993] 3 S.C.R. 3, at pp. 58:

The
mens rea
of a criminal offence may be either subjective or objective, subject to the
    principle of fundamental justice that the moral fault of the offence must be
    proportionate to its gravity and penalty.   Subjective
mens
    rea
requires that the accused have intended the
    consequences of his or her acts, or that knowing of the probable consequences
    of those acts, the accused have proceeded recklessly in the face of the
    risk.  The requisite intent or knowledge may be inferred directly from
    what the accused said or says about his or her mental state, or indirectly from
    the act and its circumstances.  Even in the latter case, however, it is
    concerned with what was actually going on in the mind of this particular
    accused at the time in question: L'Heureux-Dubé J. in
R. v.
    Martineau
,
supra
, at p.
    655, quoting Stuart,
Canadian Criminal Law
(2nd ed. 1987), at p. 121.

Objective
mens rea
, on the other hand, is not concerned with what the accused intended
    or knew.   Rather, the mental fault lies in failure to direct the
    mind to a risk which the reasonable person would have appreciated. 
    Objective
mens rea
is not concerned with what
    was actually in the accused's mind, but with what should have been there, had
    the accused proceeded reasonably.

(d)

Conclusion

[57]

The
    Crowns position in this appeal that arson is a general intent offence, and
    that evidence of the respondents intoxication was accordingly irrelevant and
    inadmissible cannot be sustained. The mental element for arson is that the
    accused caused the fire (or explosion) intentionally or recklessly. Both are
    subjective mental elements, with recklessness depending on the accuseds
    subjective foresight of the consequences of his actions.

[58]

To
    ignore evidence of intoxication, and to consider instead, as the Crown has
    argued, what the respondent would have foreseen had he been sober, is to
    replace the subjective
mens rea
with an objective mental element.

[59]

Interpreting
    arson as a general intent offence when committed recklessly would require the
    trier of fact to consider the effects of alcohol to decide whether a fire was
    set voluntarily or intentionally and to ignore the effects of alcohol to decide
    whether the accused was reckless. As I have indicated in these reasons, this is
    not only impractical, but not warranted by an analysis of the elements of the
    offence. Instead, the trier of fact dealing with arson under s. 434 must
    consider all of the evidence, including evidence of intoxication, in
    considering whether the Crown has proven the voluntary act and the subjective
    intent required. In most cases, evidence of intoxication would go in as part of
    the narrative in any event.

[60]

Where
    an intoxicated accused does not have the subjective intent required for arson
    under s. 434, he could be guilty of arson by negligence under s. 436 if his
    conduct amounted to a marked departure from the conduct expected of a
    reasonable person, and the other requirements of that section were met.

[61]

In
    this case, the statutory language intentionally or recklessly causes damage
    means that the subjective state of mind of the accused, that is to say, what
    was actually in his or her mind, is in issue. Intoxication may affect his or
    her actual state of mind, and is accordingly a relevant factor when determining
    whether the accused had the required mental state to be found guilty of arson
    under s. 434.

[62]

This
    same conclusion flows from the application of the
R. v. George
test
    for distinguishing general and specific intent offences and is compatible with
    the public policy underlying the offence.

(2)

Did the trial judge err in characterizing the classification of arson as
    a question of fact?

[63]

As
    can be seen from the above discussion, the classification of an offence as one
    of general or specific intent involves the application of a legal test to the
    legal elements of an offence. I agree with the parties that this is a pure
    question of law. By implication, this means that this determination will not
    vary depending on the circumstances of a case. To the extent that the trial
    judge indicated otherwise, he was in error.

E.

Disposition

[64]

Although
    the trial judge erred in concluding that the determination of whether the
    offence required proof of specific intent was a fact-specific inquiry that
    could be answered differently in different cases, that error was of no moment, since
    his conclusion that he could consider the effects of alcohol in deciding
    whether the accused intentionally or recklessly caused damage by fire was
    correct.

[65]

The
    Crown does not appeal on any other ground.

[66]

Accordingly,
    I would dismiss the appeal.

G. Pardu J.A.

I agree K. van
    Rensburg J.A.





Goudge J.A. (Dissenting):

[67]

I
    have had the benefit of reading the reasons for judgment of my colleague Pardu
    J.A. With respect, however, I reach a different result. I agree with my
    colleague that the trial judge erred in law in deciding that it is the facts in
    each case that determine whether a charge of arson under s. 434 of the
Criminal
    Code
is to be treated as an offence of general or specific intent. Unlike
    my colleague, I conclude that s. 434 creates an offence of general intent and
    that the trial judge erred in law by treating it as one of specific intent
    entitling him to take into account the respondents self-induced intoxication
    as a defence, and therefore acquitting the respondent.

[68]

For
    the reasons that follow, it is my view that the acquittal should be set aside
    and a new trial ordered.

[69]

My
    colleague has ably outlined the trial judges important findings of fact. For
    my purposes, it is enough to highlight that on September 24, 2010, the
    respondent was alone in his ex-girlfriends home. He was clearly upset that she
    had broken up with him. He had consumed a great deal of alcohol that day, so
    much that at some point he passed out. When he woke up, he put some vegetable
    oil in a frying pan and put it on the stove. He turned the dial to high
    intending to cook some bacon and then left to go to Tim Hortons. When he
    returned 15 to 20 minutes later, the house was on fire. Both the house and its
    contents suffered significant fire damage.

[70]

The
    trial judge concluded that the respondents conduct caused the fire. As he
    said, that left only the question of whether the respondent did so
    intentionally or recklessly. In other words, did he have the requisite
mens
    rea
?

[71]

On
    that question, the trial judge had a reasonable doubt and therefore acquitted
    the respondent. In reaching this conclusion, he took into account whether the
    respondents drunken condition left him unable to intentionally or recklessly
    cause the fire. The respondent argued that the trial judge did not consider
    intoxication in reaching his conclusion. I disagree. The trial judge made
    explicit that in the end, he was clearly troubled about whether the respondent
    was mentally able, either intentionally or recklessly, to do what he did in view
    of his drunken condition. Hence the trial judges reasonable doubt.

Analysis

[72]

This
    is a Crown appeal. Section 676(1)(a) of the
Code
provides that the
    Crown may appeal on a question of law. To succeed in obtaining a new trial, the
    Crown must show that the error might reasonably be thought to have had a
    material bearing on the acquittal:
R. v. Graveline
, 2006 SCC 16,
    [2006] 1 S.C.R. 609, at para. 14.

In my
    view, the Crown raises two such errors.

The First Error

[73]

The
    first error is that the trial judge approached the question of whether the
    offence of arson under s. 434 is an offence of specific or general intent as a
    question of fact. The respondent does not contest that the trial judge erred in
    doing so.

[74]

The
    distinction between a general intent and a specific intent offence concerns the
    mental element required for each. The distinction goes back many years in
    Canadian criminal law. However the most complete elucidation of the distinction
    is that of Sopinka J.
R. v. Daviault
, [1994] 3 S.C.R. 63. On this
    issue he wrote for the whole Court, although he was in dissent in the result. Sopinka
    J. made clear that the first consideration in classifying an offence as one of
    general or specific intent is the language used by Parliament to create the
    offence. The second consideration is the social policy to be achieved by
    creating the offence. Both can be useful in determining the mental element
    required to commit the crime. He put it this way, at p. 122:

The task initially of defining the mental element is for the
    legislature but since frequently the statutory definition contains no
    explanation of this element it falls to the courts to do so.  This definition,
    once arrived at, will reveal the purpose of the offence, that is, what is the
    social policy sought to be attained by criminalizing the particular conduct. 
    The nature of the mental element and its relative importance serve as strong
    indicators as to whether drunkenness should be allowed to negate the mental
    element.  If the policy sought to be advanced by the definition of the crime is
    not furthered by punishing those who lack the required mental state by reason
    of drunkenness, then it should be allowed to be introduced as a defence.

[75]

Neither
    of these considerations has anything to do with the facts in the particular
    case. Both are matters of law. An offence is not to be classified one way on
    one set of facts and the other way on another set of facts. In my view, the
    trial judge erred in law by concluding that the facts before him made the
    offence of arson one of specific intent in this case.

The Second Error

[76]

The
    Crown argues that the trial judge committed a second error of law by
    concluding, albeit using an erroneous approach, that the offence of arson under
    s. 434 is a specific intent offence. I agree with the Crown that his conclusion
    constitutes a legal error. Had the trial judge used the approach laid out in
Daviault
,
supra
, he would have concluded that this offence is one of general
    intent. The consequence is that while evidence of intoxication could provide a
    defence for a specific intent offence, it cannot do so for this offence of
    general intent: see
Daviault
,
supra
, at para. 96. As Cory J.
    describes in
Daviault
, although this distinction has been the subject
    of much historical controversy in both the jurisprudence and academic writing,
    it is now deeply embedded in our law. Only extreme intoxication akin to
    automatism  something not found by the trial judge here  can be raised as a
    defence to an offence of general intent. Intoxication short of that cannot be.

[77]

Over
    the years, a method of determining if an offence is one of general or specific
    intent has developed in the jurisprudence.
Daviault
provides the
    definitive statement. Speaking for the Court, Sopinka J. defined general intent
    offences as those for which the required mental element is simply the minimal
    intent to do the prohibited act. As he notes, for these offences the social
    policy behind criminalizing the conduct would be defeated if drunkenness were a
    defence, because often it is conduct that persons who are drunk may commit. He
    put it this way, at p. 123:

Proof of intent is usually inferred from the commission of the
    act on the basis of the principle that a person intends the natural
    consequences of his or her act.  Moreover, these are generally offences that
    persons who are drunk are apt to commit and it would defeat the policy behind them
    to make drunkenness a defence.

[78]

On
    the other hand, in addition to certain very serious offences like murder that
    fall into this category, specific intent offences include those for which the
    mental element requires a further intent beyond the intent to do the act that
    constitutes the
actus reus
. Sopinka J. describes this, at pp. 123-124:

Specific intent offences are as a rule those that require a
    mental element beyond that of general intent offences and include those
    generally more serious offences where the
mens rea
must involve not
    only the intentional performance of the
actus reus
but, as well, the
    formation of further ulterior motives and purposes (per McIntyre J. in
R.
    v. Bernard
,
supra
, at p. 880).  These are often referred to as
    ulterior intent offences.  See
Majewsk
i,
supra
.  Professor
    Colvin, in A Theory of the Intoxication Defence (1981), 59
Can. Bar Rev.
750, correctly points out that it is the further intent in addition to the
    basic intent that is the hallmark of ulterior intent offences.  The policy
    behind this classification is in part the importance of the mental element over
    and above the minimal intent required for general intent offences.  This
    distinction demands that the accused not be convicted if the added important
    mental state is negated by the drunken condition of the accused.  One example
    is the offence of assault to resist or prevent arrest which is a specific
    intent offence.  Absent the intent to resist arrest, the accused would be
    convicted of assault
simpliciter
, a general intent offence.

[79]

The
    application of these principles to the offence of arson under s. 434 begins
    with the language of the section itself:

434. Every person who intentionally or recklessly
    causes damage by fire or explosion to property that is not wholly owned by that
    person is guilty of an indictable offence and liable to imprisonment for a term
    not exceeding fourteen years.

[80]

The
actus reus
of this offence is conduct that causes damage by fire to
    property that the person does not wholly own. That is not an issue in this
    case.  The trial judge found that the respondent engaged in such conduct by
    pouring vegetable oil into a pan, putting it on the stove, turning the dial to
    high, and leaving.

[81]

The
    mental element set out in s. 434 that is required to commit the offence is that
    this conduct be done intentionally or recklessly. The offence requires simply
    the
mens rea
to do the very act which constitutes the
actus reus
.
    That suggests an offence of general intent.

[82]

The
    social policy of criminalizing this conduct supports this conclusion, since it
    would defeat that policy to make drunkenness a defence to this offence which,
    as this case exemplifies, is apt to be committed by persons who are drunk.

[83]

Moreover,
    s. 434 requires no further or ulterior intent beyond the intent to do the
actus
    reus
. This can be contrasted with s. 435 of the
Code,
which is
    very much like the example of a special intent offence used by Sopinka J.,
    namely the offence of assault to resist or prevent arrest. The offence created
    by s. 435 is causing damage by fire to property with intent to defraud. This
    requires not just the intent to cause damage by fire to property, but to do so
    with the further intent of defrauding another person. The requirement of this
    further intent means that the offence created by s. 435 is one of specific
    intent. Section 434 requires no such further intent. This offence therefore
    lacks what would be necessary to make it one of specific intent.

[84]

Thus,
    it is my view that the principles described in
Daviault
yield the
    conclusion that the offence of arson created by s. 434 is one of general
    intent, thereby rendering the defence of drunkenness unavailable.

[85]

It
    is important to note that the consequence of this analysis is not to render the
mens rea
for this offence objective, as it is for the offence of arson
    by negligence created by s. 436 of the
Code
. There, the standard of
    prudence is that of the reasonably prudent person. The
mens rea
required for the s. 434 offence is not that of the reasonable person. It
    remains subjective. It just cannot be negated by the defence of drunkenness. As
    the Crown put it, to say that drunkenness is not a defence to recklessness
    under s. 434, one should not ask whether the accused in his drunken state saw
    the risk and took the chance. Rather, one should ask whether the accused would
    have seen the risk had he been sober. In this sense, the
mens rea
has
    the necessary element of the subjective required by
R. v. Sansregret
,
    [1985] 1 S.C.R. 570, at pp. 581-582. The analysis is of the
mens rea
of this accused.

[86]

In
    my view, the case law of this court also supports the conclusion that arson
    under s. 434 is an offence of general intent, rendering the defence of
    drunkenness unavailable to negate the mental element required.

[87]

R.
    v. Muma
(1989), 51 C.C.C. (3d) 85 (Ont. C.A.), dealt with a predecessor of
    s. 434 which, although somewhat differently worded, defined arson as wilfully
    setting fire to certain types of property. In turn, wilfully was then defined
    by the
Code
to include recklessness. By 1989, the Supreme Court had
    elucidated the concept of recklessness: see
Sansregret
,
supra
.
    Thus, in
Muma
, this court was grappling with the mental element of
    recklessness (as currently defined) in the context of setting fire to property,
    just as we are here. The court was categorical in concluding that evidence of
    intoxication was irrelevant as a defence to the issue of recklessness. I would
    not depart from that decided jurisprudence of this court.

[88]

I
    also draw support from the decision of this court in
R. v. Schmidtke (1985)
,
    19 C.C.C. (3d) 390. In that case, this court held that the offence of mischief
    requires proof of no more than intentionally or recklessly causing damage to
    property, that the offence is one of general intent, and that evidence of
    self-induced drunkenness is therefore irrelevant. While it is true that this
    case was decided before the concept of recklessness was elucidated in
Sansregret
,
    I do not think that elucidation would change the classification of mischief as
    a general intent offence. In my view,
Schmidtke
strongly suggests the
    same conclusion for the offence of arson under s. 434. The similarity between
    the two offences is clear. Arson is in a real sense a sub-species of mischief.
    Arson is the offence of intentionally or recklessly causing damage to property
    in a particular way, namely by fire. If the species is a general intent
    offence, I think it follows that the sub-species is as well.

[89]

It
    is true that there are two cases from other jurisdictions that could suggest a
    different result. The first is
R. v. Swanson (1989)
, 48 C.C.C. (3d)
    316, a decision of the Yukon Court of Appeal. That court held without analysis
    that causing a fire knowing that it would probably cause damage to property is
    a specific intent offence. I note that this case pre-dates the explanation of
    the principles to be used to classify offences in
Daviault
, and might
    have been differently decided had it post-dated
Daviault
. If not, I
    respectfully disagree with it.

[90]

The
    second case is that of
R. v. Hudson (1993)
, 88 Man. R. (2d) 150, a
    decision of the Manitoba Court of Appeal. That court held in a case concerning
    arson involving a dwelling house under s. 433(a) of the
Code
that it
    was unnecessary to decide if that offence was one of specific or general
    intent, but that intoxication may have been a relevant factor. The court
    allowed the appeal of the appellants conviction on that charge but convicted
    her of the included offence under s. 434 without commenting on the use, if any,
    to be made of intoxication evidence. Here too, the case is of uncertain relevance
    to the one before us. However, if it stands for the proposition that
    drunkenness may be a defence to a charge under s. 434, I respectfully disagree
    with it as well.

[91]

I
    conclude, therefore, that the offence of arson created by s. 434 of the
Code
is one of general intent. The defence of drunkenness is therefore unavailable. The
    trial judge erred in law in having regard to it.

[92]

In
    the result, it is my view that the trial judge erred in law in finding that the
    distinction between an offence of general intent and one of specific intent
    depends on the facts of the case. The trial judge further erred in law in
    concluding that the offence of arson under s. 434 of the
Code
is one
    of specific intent, thus entitling him to consider the defence of drunkenness.
    Both errors clearly had a material bearing on the outcome he reached.

[93]

I
    would therefore allow the Crowns appeal, set aside the acquittal and order a
    new trial.

Released: April 8, 2014

(STG)

S. T. Goudge J.A.


